EXAMINER’S AMENDMENT

	This Office action is a reply to the after final amendment filed on 8/10/2022. Claims 1-8 are pending. No claims have been withdrawn or cancelled. New claims 7 and 8 have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Information Disclosure Statement
	The IDS filed on 6/28/2022 is being considered.

The application has been amended as follows:
1. (Currently Amended) A hanging type seat mounted in a vehicle, comprising:
a seat main body for supporting an occupant from below;
one or more front hanging tools which are passed across a front part of the seat main body, extended upward in a front-back direction, and attached to a structure in the vehicle;
one or more rear hanging tools which are passed across a rear part of the seat main body, extended upward in the front-back direction and farther rearward  in the front-back direction than a rear end of the seat main body, and attached to a structure in the vehicle; and
two or more transverse hanging tools which are passed across opposite side portions of the seat main body along a width of the vehicle, extended laterally upward, and attached to a structure in the vehicle;
wherein: the seat main body is hung and held by the one or more front hanging tools, the one or more rear hanging tools, and the two or more transverse hanging tools.

	Claims 1-8 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 8/10/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s argument is persuasive that Williams et al. (US 20190001844) does not teach the one or more hanging tools which are passed across a rear part of the seat main body extending upward in the front-back direction and farther rearward in the front-back direction than a rear end of the seat main body, as required by claim 1. It would have been beyond the level of ordinary skill in the art to combine or modify Williams with any other cited prior art reference to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635

/JAMES M FERENCE/Primary Examiner, Art Unit 3635